                                         Case: 4:20-cr-00177-RLW Doc. #: 13 Filed: 03/30/20 Page: 1 of 1 PageID #: 30




                                       lJ l · � 1",\'· ·1     I· RI �f'    ..                                    tJ.
                                           .,1 R · 1 l .. RI·       f(                                          ., l I
                                                    1




                                                                  ,�I l             1 ·l   1 l

                              • 1\ ' 1� ( 1 ,\ ..
                               \ lnit\ltff'
                                                                                )
                                                                                )

                                                                                )

                         lVER OF PER. ONAL APPEARA ·C AT ARRAIG                                                           T
                            E T TO TELE ONFERE CI G OF ARRAIG                                                            T
  1 th d fi ndant ,,an1ed above, l1a,1 e been advi ed tl1at Federal Rt1Ie of· ritninal Pro dttt· I 0
   r     id    ·t11at 1 ba  t11 right to be pre ent in p r on in open         urt at m · nr1� Jgttrl'\ 11t                    it tl1 ...
 indi t111     nt r infon-i1ation 'filed i11 tl1is case. I J1ave also beer1 advi · ed that ·RuJ l O ru                        pr vt ...    ,..,.c~


 an arraign111e11t 1nay be co11ducted by video teleconferenci11g if I con ent.

 Further I 11ereby affirm that I have received a copy of the indictment in this case.

   X I consent to waive (give up) my right to be present at my arraign1nent in open court,
 knowing that my plea will be entered in my absence, and I hereby plead NOT GUILTY TO
 THE CHARGE(S) AGAINST ME AND
       X I consent to a telephonic arraignment through my attorney; OR
 ___I wish to be present at my arraignment but consent to have my arraignment
 conducted by video teleconference.



                                                                                       SIGNATURE OF DEFENSE COUNSEL
                                                                                                   3/30/2020 ____
                                                                                       Signed on ______
              Under the ci cumsta ces set forth above:
       The Court hereby accepts as voluntary the waiver of the defendant to his/her personal
 appearance in open court for .his/her arraignment in order to enter his/her plea of NOT
GUILTY.
       The Court hereby accepts as voluntary the consent of the defendant to the video
teleconferencing of his/her arraignment.


                       UNITED STATES MAGISTRATE JUDGE
Signed on _____________ .
